IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-76,925-02


MARCEY LEVERT HAYES, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F84-74487-Q, F84-74815-RQ, F84-74816-RQ,
AND F84-91540-RQ IN THE 204TH DISTRICT COURT
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed four applications for writs of habeas corpus
in the 204th District Court of Dallas County concerning  four convictions in cause numbers
F84-74487-Q, F84-74815-RQ, F84-74816-RQ, and F84-91540-RQ , that more than 35 days have
elapsed, and that the applications have not yet been forwarded to this Court.

	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Dallas
County, is ordered to file a response, which may be made by submitting the four records on such
habeas corpus applications, submitting a copy of a timely filed order that designates issues to be
investigated in the application or applications (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex.
Crim. App. 1992)), or stating that Relator has not filed the application or applications for writs of
habeas corpus in Dallas County.  Should the response include an order designating issues, proof of
the date the district attorney's office was served with the habeas application or applications shall also
be submitted with the response. This application for leave to file a writ of mandamus shall be held
in abeyance until Respondent has submitted the appropriate response. Such response shall be
submitted within 30 days of the date of this order.


Filed: October 24, 2012
Do not publish